Citation Nr: 1632439	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-05 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his hands were run over by a tank while in the field in Vietnam in 1970.  The incident is not reflected in his service treatment records.  However, his DD214 confirms his presence in Vietnam in 1970 and reflects a military occupational specialty (MOS) was an armor crewman.  In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service...and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  As such, the Board concedes the occurrence of the incident described by the Veteran.

The Veteran was provided with a VA examination in August 2011.  The examiner diagnosed degenerative joint disease of both hands; but found that it would be resorting to mere speculation to say his current degenerative joint disease of the bilateral hands was due to service.  In addition, the examiner determined that the Veteran had "trigger fingers" and opined that these were not related to service, but were more likely due to repeated use.  The examiner repeatedly noted that the Veteran's service treatment records did not reflect his claimed in-service injury.  

When VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007).  The Board finds that the August 2011 VA examination is not adequate, as the examiner rejected the Veteran's contention of an in-service hand injury solely based on the lack of documentation in the Veteran's records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed bilateral hand disorders.  All indicated tests and studies should be conducted.  The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed bilateral hand disorders (including degenerative joint disease and trigger fingers) were caused by service, had its onset in the year immediately following any period of service, or are etiologically related to any incident of active duty service, to include the incident described by the Veteran when a tank ran over his hands.  

The Board has conceded the occurrence of this incident even though it is not documented in the Veteran's service treatment records.  Therefore, a negative etiology opinion supported solely by the rationale that the incident is not recorded in the Veteran's service treatment records will be inadequate for adjudication purposes.  

In providing an opinion as to the etiology of any current bilateral hand disability, the examiner should also address the 2016 private medical opinion and the effects (if any) of the Veteran's employment with United States Post Office on his current hand disabilities.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so. 

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


